DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Current Status of 16/969,460
This Office Action is responsive to the amended claims of November 16, 2022.
Claims 14, 16-18, 20-22, and 24-25 have been examined on the merits.  Claims 14, 18, and 22 are currently amended.  Claims 16-17, 20-21, and 24-25 are previously presented.
Priority
Applicants identify the instant application, Serial #:  16/969,460, filed 08/12/2020, as a national stage entry of PCT/EP2019/053407, International Filing Date: 02/12/2019, which claims foreign priority to European Patent Office application:  18156576.3, filed 02/13/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The effective filing date is February 13, 2018.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of November 16, 2022.
The Examiner has reviewed the claim amendments and Reply of 11/16/2022.
The obviousness rejection (see paragraphs 11-13 of the previous Office Action) is maintained since neither Applicants’ claim amendments nor Applicants’ Remarks/Traversals overcome this rejection.
Why Claim Amendments Do Not Overcome the Obviousness Rejection:
As far as the Examiner can ascertain, the rejected limitations from rejected (now canceled) claim 15 was moved into rejected claim 14; the rejected limitations from rejected (now canceled) claim 19 was moved into rejected claim 18; and the rejected (now canceled) limitations from rejected claim 23 was moved into rejected claim 22.  These cancelations of claim 15, claim 19, and claim 23 and subsequent migration of their limitations into base claims 14, 18, and 22 do not remove the amended claims from the obviousness rejection as the amended/revised claims 14, 18, and 22 still contain rejected limitations; there are no new limitations in each of base claims 14, 18, and 22 that is not covered by either the teachings of one or both references or discussed in the obviousness rejection of record (reproduced, below).

Why Applicants’ Traversal Does Not Overcome the Obviousness Rejection – No Discussion of “Surprising”/Unexpected Results:
Moreover, and this is more important in the Office’s eyes, the Applicants did not discuss in their traversal/Remarks how the claimed use of formula I to treat B-cell lymphoma of base claims 14, 18, and 22 provides unexpected/surprising results.  If Applicants were to provide a discussion on the record as to unexpected/surprising results, this would render moot the current (and any potential future) obviousness rejection(s).
The Examiner highly recommends responding in RCE or After Final with surprising results/unexpected results.  Please be aware amendments to base claims 14, 18, and 22 would require a new prior art/double patent art search which is customarily not provided in After Final.
The original obviousness rejection is reproduced, below, and adapted, as necessary, to provide for Applicants’ claim amendments.
Claim Rejections - 35 USC § 103 – Maintained Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 16-18, 20-22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over:
BAYER (WO 2014/076091 A1, referenced in IDS of 08/12/2020), 
in view of:
ROWLAND (Rowland, Taylor, et al.  “Selective Targeting Cyclin-Dependent Kinase-9 (CDK9) Downmodulates c-MYC and Induces Apoptosis in Diffuse Large B-Cell Lymphoma (DLBCL) Cells.”  Blood.  (2016), Vol. 128, Issue 22, pp. 289-291, previously provided to Applicants).

The instant claims 14, 18, and 22 are drawn to treating diffuse large B-cell lymphoma by administering a compound of instant Formula I to a patient in need thereof.

Determining the scope and contents of the prior art:
The reference BAYER teaches the compound A:   
    PNG
    media_image1.png
    169
    515
    media_image1.png
    Greyscale
  (see Table 6 on page 176), which is a species of BAYER genus formula I   
    PNG
    media_image2.png
    342
    599
    media_image2.png
    Greyscale
 (refer to BAYER claim 1 on page 177), wherein R3 is H; R4 is H; R5 is H; R1 is methyl; R2 is 
    PNG
    media_image3.png
    279
    252
    media_image3.png
    Greyscale
 , wherein R7 is fluorine and R6 is H; and R8 is methyl.  These compounds alternatively include embodiments drawn to pharmaceutically acceptable salts and enantiomers thereof (see pages 7-9).  BAYER also teaches “further active ingredients” of compounds of genus formula I (see page 73), which helps teach claim 18.
Moreover, BAYER teaches pharmaceutical compositions comprising compounds of genus formula I with an “inert, nontoxic, pharmaceutically suitable adjuvant” (see page 73), which helps teach claim 22.
Furthermore, BAYER teaches that all the compounds of BAYER genus formula I, above, are used as inhibitors of CDK9 (see lines 9-13 of page 66) and therefore useful for treating or preventing cancer (page 68), including various lymphomas (page 69).  Moreover, these compounds show a high potency for inhibiting CDK9 activity (see lines 9-13 of page 66).
Furthermore, BAYER teaches that cancer cells have high levels of anti-apoptotic Bcl-2 proteins (see page 2).  This Bcl-2 protein overexpression is caused by Bcl-2 gene overexpression (helps reject claims 14, 18, and 22).  Therefore, successfully treating cancer should decrease the population of Bcl-2 proteins and decrease the overexpression of Bcl-2 gene expression (again, addresses/teaches the limitations in claims 14, 18, and 22).
The reference ROWLAND teaches that Myc expression and function may be susceptible to CDK9 inhibition (“Abstract” on first page).  ROWLAND also teaches that targeting CDK9 is a promising therapeutic strategy poised to disrupt Myc oncogenic activity in diffuse large B-cell lymphoma (top of last page).

Ascertaining the differences between the prior art and the claims at issue:
While BAYER teaches the compound 
    PNG
    media_image1.png
    169
    515
    media_image1.png
    Greyscale
  (see Table 6 on page 176), which is a species of BAYER genus formula I (refer to BAYER claim 1 on page 177), wherein R3 is H; R4 is H; R5 is H; R1 is methyl; R2 is 
    PNG
    media_image3.png
    279
    252
    media_image3.png
    Greyscale
 , wherein R7 is fluorine and R6 is H; and R8 is methyl; and further while BAYER teaches that all the compounds of BAYER genus formula I, above, are used as inhibitors of CDK9 (see lines 9-13 of page 66) and therefore useful for treating or preventing cancer (page 68), including various lymphomas (page 69), BAYER does not itself teach “diffuse large B-cell lymphoma”.
While ROWLAND teaches that Myc expression and function may be susceptible to CDK9 inhibition (“Abstract” on first page) and it also teaches that targeting CDK9 is a promising therapeutic strategy poised to disrupt Myc oncogenic activity in diffuse large B-cell lymphoma (top of last page), the ROWLAND reference does not teach all the limitations of the instant rejected claims.

Resolving the level of ordinary skill in the pertinent art:
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the development, and chemical synthesis, of compounds of formula I useful for treating diffuse large B-cell lymphoma and possesses the technical knowledge necessary to make adjustments to the compounds to optimize/enhance the pharmacokinetic properties of the compounds and their effectiveness.  Said artisan has also reviewed the problems in the art as regards to bioavailability of said compounds and understands the solutions that are widely-known in the art.

Considering objective evidence present in the application indicating obviousness or nonobviousness:
	The instant claims are prima facie obvious in light of the combination of BAYER and ROWLAND.
The artisan would be motivated to use a compound A 
    PNG
    media_image1.png
    169
    515
    media_image1.png
    Greyscale
  (see BAYER Table 6 on page 176), a known species of BAYER genus formula I (see Table 6 on page 176; see mapping explanation, above), to treat or prevent diffuse large B-cell lymphoma.  The artisan would expect that compounds of BAYER genus formula I, which are known inhibitors of CDK9 (BAYER-see lines 9-13 of page 66) and therefore useful for treating or preventing cancer (BAYER page 68), including various lymphomas (BAYER page 69), would be particularly useful to treat diffuse large B-cell lymphoma, especially since ROWLAND teaches that Myc expression and function may be susceptible to CDK9 inhibition (ROWLAND-“Abstract” on first page) and targeting CDK9 is a promising therapeutic strategy poised to disrupt Myc oncogenic activity in diffuse large B-cell lymphoma (ROWLAND-top of last page).  Moreover, the artisan would be motivated to try treating diffuse large B-cell lymphoma given the teachings of ROWLAND since CDK9 inhibitors of BAYER genus formula I, such as the compound A, above, show a high potency for inhibiting CDK9 activity (BAYER-see lines 9-13 of page 66).  This would be expected to thwart the activity/overexpression of Myc given the teachings of ROWLAND, above (this analysis therefore rejects “amplification or translocation of the MYC gene” of rejected claims 14, 18, and 22, since “activity/overexpression of Myc” from ROWLAND is interpreted as encompassed within/by Myc gene amplification or translocation).  This rejects claims 14, 18, and 22 (analysis, above, was formerly used to reject canceled claims 15, 19, and 23).
BAYER teaches that the compounds of genus formula I alternatively include embodiments drawn to pharmaceutically acceptable salts and enantiomers thereof (see pages 7-9), which teaches all enantiomers and salt forms thereof, including those of claims 16, 20, and 24, absent evidence to the contrary, in light of the analysis, above.  This analysis also renders moot all claimed “pharmaceutical compositions comprising compound A of formula I”.
Moreover, based on the analysis of the combination of references BAYER and ROWLAND, it would be expected that the CDK9 inhibitor compound A from BAYER (pictured, above) would be useful to treat germinal-centre B-cell type of diffuse large B-cell lymphoma since the germinal-centre B-cell type is a specific kind of diffuse large B-cell lymphoma and the combination of references teaches targeting CDK9 is a promising therapeutic strategy poised to disrupt Myc oncogenic activity in diffuse large B-cell lymphoma (ROWLAND-top of last page).  This rejects claims 17, 21, and 25.
This rejection is properly made FINAL as it is due to:  (1) Applicants’ claim amendments; and (2) a maintained rejection originally made in the Non-Final Office Action of August 18, 2022.

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are presently allowable as written.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625